 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9    MICHAEL MATHEW ROE,                               Case No. 1:17-cv-01221-DAD-BAM (PC)
10                           Plaintiff,                 ORDER FOLLOWING SETTLEMENT;
                                                        VACATING DATES; AND DIRECTING
11             v.                                       PARTIES TO FILE DISPOSITIONAL
                                                        DOCUMENTS
12    DAVE DAVEY, et al.,
                                                        FIFTEEN (15) DAY DEADLINE
13                           Defendants.
14

15            Plaintiff Michael Mathew Roe is a state prisoner proceeding pro se and in forma pauperis

16   in this civil rights action pursuant to 42 U.S.C. § 1983. On March 19, 2019, this Court conducted

17   a settlement conference. During the settlement conference, the parties reached a settlement

18   agreement, with terms stated on the record.

19            Accordingly, it is HEREBY ORDERED that:

20            1. All pending motions, deadlines, and dates in this action are VACATED; and

21            2. Dispositional documents shall be filed within fifteen (15) days from the date of

22                  service of this order.

23

24
     IT IS SO ORDERED.
25

26   Dated:     March 19, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
